      CASE 0:19-cv-01604-JNE-HB Document 8 Filed 09/03/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


ROUNDMUP, LLC D/B/A LASSO,                      Case No. 19-cv-1604 (JNE/HB)

                 Plaintiff,

v.                                         DEFENDANT FACEBOOK, INC.’S
                                           MOTION TO DISMISS FOR LACK OF
FACEBOOK, INC.,                            PERSONAL JURISDICTION

               Defendant.



      Pursuant to Federal Rule of Civil Procedure 12(b)(2), Defendant Facebook, Inc.

hereby respectfully moves this Court for an order dismissing Plaintiff RoundmUp, LLC

d/b/a Lasso’s Complaint (ECF 1) for lack of personal jurisdiction.

Date: September 3, 2019          s/ Robert J. Gilbertson
                                 Robert J. Gilbertson (Reg. No. 22361X)
                                 GREENE ESPEL PLLP
                                 222 S. Ninth Street, Suite 2200
                                 Minneapolis, MN 55402
                                 Telephone: (612) 373-0830
                                 Email:       BGilbertson@GreeneEspel.com

                                 and

                                 Dennis L. Wilson (pro hac vice forthcoming)
                                 Caroline Y. Barbee (pro hac vice forthcoming)
                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                 9720 Wilshire Blvd. PH Suite
                                 Beverly Hills, CA 90212-2018
                                 Telephone: (310) 248-3830
                                 Email:       dwilson@kilpatricktownsend.com
                                              cbarbee@kilpatricktownsend.com

                                 Attorneys for Defendant Facebook, Inc.
